DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter T. deVore on 04/26/2021.

The application has been amended as follows: 
                                                In The Claims
3.	In claim 1, at the beginning of line 9, replace “a circumferential discharge groove” with --a circumferential coolant discharge groove--.
	In claim 6, line 1, after “according to claim 1,” insert --further comprising a plurality of the coolant supply passages,-- before “wherein”.
	In claim 6, line 4, replace “a plurality” with --the plurality--.
	In claim 7, line 1, replace “according to claim 1, wherein a plurality” with -- according to claim 1, further comprising a plurality of the coolant supply passages, wherein the plurality--.

	In claim 10, line 3, replace “circumferential discharge groove” with -- circumferential coolant discharge groove--.
	In claim 12, at the beginning of line 15, replace “a circumferential discharge groove” with --a circumferential coolant discharge groove--.
	In claim 14, lines 1-2, replace “the circumferential discharge groove” with --the circumferential coolant discharge groove--.
	In claim 15, lines 1-2, replace “the circumferential discharge groove” with --the circumferential coolant discharge groove--.

Allowable Subject Matter
4.	Claims 1-12, 14 and 15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed for the same reasons as indicated in the office action mailed on 09/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733